Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on March 9, 2020 has been entered. 
In view of the amendment to the FIGS. 5 and 7 of the drawings, the objections to drawings have been withdrawn. 
In view of the amendment to the specification, the objections to specification have been withdrawn. 
In view of the amendment to the claims, the amendment of claims 1, 8, and 10-14 has been acknowledged and entered.  
In view of the amendment to claims 8, and 10-13, the interpretation of claims 8-13 under 35 U.S.C. §112(f) is withdrawn.
In view of the amendment to claims 8, and 10-13, the rejection of claims 8-13 under 35 U.S.C. §112(b) is withdrawn.
In light of the amendments to claims 1, 8, and 10-14, new grounds for rejection under 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 10-12 of the Response to Non-Final Office Action dated December 9, 2020, which was received on March 9, 2021 (hereinafter Response and Office Action
With respect to the rejection(s) of amended claim(s) 1-6, 8-12, and 14-19 under 35 U.S.C. §103 as being unpatentable over Talmor (A. Talmor, J. Herzig, N. Lourie, and J. Berant. “CommonsenseQA: A Question Answering Challenge Targeting Commonsense Knowledge.” In Proceedings of the 2019 Conference of the North American Chapter of the Association for Computational Linguistics: Human Language Technologies, Volume 1 (Long and Short Papers), 4149–4158, 2019, (cited in IDS dated 11/14/2019) hereinafter Talmor) in view of Buchanan (U.S. Pat. App. Pub. No. 2014/0108322, hereinafter Buchanan) and Baughman (U.S. Pat. App. Pub. No. 2017/0124479, hereinafter Baughman), Applicant’s arguments in light of the amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Talmor, Balluru (U.S. Pat. No. 9,311,301, hereinafter Balluru), Buchanan, Dehghani (U.S. Pat. App. Pub. No. 2019/0354567, hereinafter Dehghani), and Baughman.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talmor, Balluru, Buchanan, Dehghani, and Baughman.

Regarding claim 1, Talmor discloses a method comprising: encoding and embedding, by an embedding module, structured source text for a question- answer set, (The system and method includes the CommonsenseQA model, which was applied by “encoding each question and its candidate answers,” where “pre-trained word embeddings” were performed using “GloVe embeddings,” and where the question and answer set is the questions and answers generated for the CommonsenseQA dataset; Talmor, pg. 6, paragraph 6; pg. 7, paragraph 5); [wherein]... the structured source text... [is] a plurality of tokens (As indicated in Table 1, questions and candidate answers (structured source text) are in the form of a plurality of tokens (average question length and average answer length are measured in tokens); Talmor, pg. 4, Table 1); the question-answer set comprising a question and a plurality of answer choices (Dataset generation in Talmor includes “generat[ing] multiple-choice questions” which includes a plurality of answers and a question; Talmor, pg. 3, paragraph 4); [and] iteratively decoding output of the embedding module, by a multi-layer transformer module (Talmor discloses decoding of output using the same generative pre-trained transformer cited in the instant application, with an exemplary embodiment being decoded over ten (10) iterations; Talmor, pg. 6, paragraph 6 - pg. 7, paragraph 1). However, Talmor fails to expressly recite breaking the structured source text into a plurality of tokens, iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification 
Balluru discloses systems and methods for coreference resolution in natural language processing. (Balluru, Abstract). Regarding claim 1, Balluru teaches [encoding structured source text]… by breaking the structured source text into a plurality of tokens (where "processing text-related data... [such as] structured or unstructured data sources" can include the ingested text data being "broken up into its foundational building blocks using various natural language processing (NLP) functions, which may determine sentence boundaries, and then break up the text into tokens," where "Each token can consist of a word, punctuation mark, or special character."; Balluru, Col. 8, lines 4-14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor to incorporate the teachings of Balluru to include [encoding structured source text]… by breaking the structured source text into a plurality of tokens. The tokenization or chunking process “creates the elements (or entities) that can be used by downstream analytics” and “form[s] a basic foundation of contextual meaning,” as recognized by Balluru. (Balluru; Col. 8, lines 20-22 and lines 28-30). However, Talmor and Ballaru fail to expressly recite iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
Buchanan teaches a question answering system which draws inferences to produce answers and proof justifying the answer. (Buchanan, ¶ [0040]-[0042]). Regarding claim 1, Buchanan teaches iteratively decoding output of the embedding module…, (“decomposing the input inquiry… [and] iteratively constructing the inference graph over content one or more from content sources” Buchanan, ¶ [0010]); based on generated tokens related to structured explanation text from previous iterations… (“in a current iteration, a graph extender component 118 ...extends the previous inference graph 110P generated in the immediately prior iteration... based on the new relations and confidences data 117,” where the previous interference graph comprises generated tokens based on structured and unstructured content (text); Buchanan, ¶ [0068] and [0069]), to generate explanation text for deducing which of the answer choices is correct for the question (“graph extender 118 receives the new relations and confidences 117 and processes the new relations by merging them into the previous inference graph 110P to result in a new extended inference graph 110E” where “the reasoner component 150 may... output an explanation of why the answer was correct” from the inference graph.; Buchanan, ¶ [0069], [0074]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, to incorporate the teachings of Buchanan to include iteratively decoding output of the embedding module, by a multi-layer transformer module, based on generated tokens related to structured explanation text from previous iterations, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question. The iterative inference approach allows for the automated handling of complex queries Buchanan. (Buchanan, ¶ [0041] and [0042]). However, Talmor, Balluru, and Buchanan fail to expressly recite decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
Dehghani discloses a universal transformer which "combines … self-attentive feed-forward models with an inductive bias". (Dehghani, ¶ [0005]). Regarding claim 1, Dehghani teaches decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text (where the system "can further mask the decoder self-attention distributions so that the model can only attend to positions to the left of any predicted symbol" as applied to the embodiment of the encoder process "question-answering tasks,” described with reference to FIG 2, “in which case the input sequence is words in a question sentence," where “the system can generate the input representations that are respective word embeddings of the words” and where the “decoding process,” described with reference to FIG. 3, can share the same basic structure in depth as the encoder process”; Dehghani, ¶¶ [0053], [0028]-[0029], [0044], FIGS. 2 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, and the iterative inference generation teachings of Buchanan, to incorporate the teachings of Dehghani to include decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text. The “Universal Transformer combines the desirable parallelizability of self-attentive feed-forward Dehghani. (Dehghani, ¶ [0005]). However, Talmor, Balluru, Buchanan, and Dehghani fail to expressly recite wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
Baughman teaches the use of human input as part of training a natural language processing system, such as a question answering system. (Baughman, ¶ [0050]). Regarding claim 1, Baughman teaches wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator (“an NLP-training module of a cognitive system may ask an oracle [an expert individual or a group one or more experts] a set of test questions selected from a larger catalog of questions” to create “examples of how human experts interact with natural-language information” where “the oracle identif[ies] what it believes is a correct answer and one or more rationales for selecting that answer”; Baughman, ¶¶ [0053], [0054], [0056]; [0050]); providing the generated explanation text to a classification module (The training system receives “the test questions and the oracle's answers” as part of a “set of corpora,” where the oracle’s answers are the generated explanation text; Baughman, ¶¶ [0057] and [0058]); and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question (the corpora, including the generated explanation text, are ingested into the NLP cognitive system, to “interpret and answer predictive questions.”; Baughman, ¶ [0153]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, to Baughman to include wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question. The training system described in Baughman ensures that “knowledge culled from human sources is correct and consistent enough to be used to efficiently train a natural-language processing system.” (Baughman, ¶ [0004]).

Regarding claim 2, the rejection of claim 1 is incorporated. Talmor further discloses wherein the structured source text for the question-answer set comprises text in natural language form (The system and method described here “generates multiple choice questions” for a “natural language dataset,” thus the structured source text is in a natural language form; Talmor, pg. 3, paragraph 4).

Regarding claim 3, the rejection of claim 1 is incorporated. Talmor, Balluru, Buchanan, Dehghani, and Baughman disclose all of the elements of the current invention as stated above. However, Talmor, Balluru, Buchanan, and Dehghani fail(s) to expressly disclose comprising collecting the structured explanation text from the human annotator.
The relevance of Baughman is described above with relation to claim 1. Regarding claim 3, Baughman teaches comprising collecting the structured explanation text from the human annotator (“an NLP-training module of a cognitive system may ask an oracle [an expert individual or a group one or more experts] a set of test questions selected from a larger catalog of questions” to create “examples of how human experts interact with natural-language information” where “the oracle identif[ies] what it believes is a correct answer and one or more rationales for selecting that answer”; Baughman, ¶¶ [0053], [0054], [0056]; [0050]).
Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, to incorporate the teachings of Baughman to include comprising collecting the structured explanation text from the human annotator. The natural language processing training system described in Baughman ensures that “knowledge culled from human sources is correct and consistent enough to be used to efficiently train a natural-language processing system.” (Baughman, ¶ [0004]) 

Regarding claim 4, the rejection of claim 3 is incorporated. Talmor, Balluru, Buchanan, Dehghani, and Baughman disclose all of the elements of the current invention as stated above. However, Talmor, Balluru, Buchanan, and Dehghani fail(s) to expressly disclose wherein collecting the structured explanation text comprises: providing the human annotator with a training question-answer set; and receiving the structured explanation text from the human annotator in response to the training question-answer set.
The relevance of Baughman is described above with relation to claim 1. Regarding claim 4, Baughman teaches wherein collecting the structured explanation text comprises: providing the human annotator with a training question-answer set (the NLP-training module provides “a set of test questions selected from a larger catalog of questions” to the “oracle,” where the oracle is defined as “an expert individual or a group one or more experts…”; Baughman, ¶ [0054]); and receiving the structured explanation text from the human annotator in response to the training question-answer set (“the oracle may identify what it believes is a correct answer and one or more rationales for selecting that answer”; Baughman, ¶ [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, to incorporate the teachings of Baughman to include wherein collecting the structured explanation text comprises: providing the human annotator with a training question-answer set; and receiving the structured explanation text from the human annotator in response to the training question-answer set. The natural language processing training system described in Baughman ensures that “knowledge culled from human sources is correct and consistent enough to be used to efficiently train a natural-language processing system.” (Baughman, ¶ [0004]) 

Regarding claim 5, the rejection of claim 1 is incorporated. Talmor further discloses comprising providing the question-answer set to the classification module (Talmor describes providing their CommonsenseQA dataset to a Bidirectional Encoder Representations from Transformers, which is a language representation (classification) module; Talmor, pg. 7, paragraph 2), wherein the question, the plurality of answer choices, and the generated explanation text are separated by separators when provided to the classification module (“COMMONSENSEQA by encoding each question and its candidate answers as a series of delimiter separated sequences,” thus disclosing the use of separators between input components to the language representation (classification) module; Talmor, pg. 6, paragraph 6).

Regarding claim 6, the rejection of claim 1 is incorporated. Talmor further discloses wherein the embedding module and the multi-layer transformer module comprise at least a part of a natural language model (The “GloVe embeddings” (i.e., the embedding module) and the “generative pre-trained transformer” (i.e., the multi-layer transformer module) are part of a natural language understanding (NLU) model; Talmor, pg. 5, paragraph 6; pg. 6, paragraph 6).

Regarding claim 8, Talmor discloses A system comprising: … encoding and embedding structured source text for a question- answer set (The system and method includes the CommonsenseQA model, which was applied by “encoding each question and its candidate answers,” where “pre-trained word embeddings” were performed using “GloVe embeddings,” and where the question and answer set is the questions and answers generated for the CommonsenseQA dataset; Talmor, pg. 6, paragraph 6; pg. 7, paragraph 5); [wherein]... the structured source text... [is] a plurality of tokens (As indicated in Table 1, questions and candidate answers (structured source text) are in the form of a plurality of tokens (average question length and average answer length are measured in tokens); Talmor, pg. 4, Table 1); the question-answer set comprising a question and a plurality of answer choices (Dataset generation in Talmor includes “generat[ing] multiple-choice questions” which includes a plurality of answers and a question; Talmor, pg. 3, paragraph 4); [and] iteratively decoding an encoding output (Talmor discloses decoding of output using the same generative pre-trained transformer cited in the instant application, with an exemplary embodiment being decoded over ten (10) iterations; Talmor, pg. 6, paragraph 6 - pg. 7, paragraph 1). However, Talmor fails to expressly recite a memory storing a plurality of processor-executable instructions; and a processor reading the plurality of processor-executable instructions to perform operations comprising: breaking the structured source text into a plurality of tokens, iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question.
The relevance of Balluru is disclosed above with reference to claim 1. Regarding claim 8, Balluru teaches a memory storing a plurality of processor-executable instructions (“The Balluru, Col. 2, lines 55-60 ); and a processor reading the plurality of processor-executable instructions to perform operations comprising (“the system includes one or more processors” which execute instructions to “cause the system to perform functions”; Balluru, Col. 2, lines 55-60): [encoding structured source text]… by breaking the structured source text into a plurality of tokens (where "processing text-related data... [such as] structured or unstructured data sources" can include the ingested text data being "broken up into its foundational building blocks using various natural language processing (NLP) functions, which may determine sentence boundaries, and then break up the text into tokens," where "Each token can consist of a word, punctuation mark, or special character."; Balluru, Col. 8, lines 4-14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor to incorporate the teachings of Balluru to include a memory storing a plurality of processor-executable instructions; and a processor reading the plurality of processor-executable instructions to perform operations comprising: [encoding structured source text]… by breaking the structured source text into a plurality of tokens. The tokenization or chunking process “creates the elements (or entities) that can be used by downstream analytics” and “form[s] a basic foundation of contextual meaning,” as recognized by Balluru. (Balluru; Col. 8, lines 20-22 and lines 28-30). However, Talmor and Ballaru fail to expressly recite iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question.
 Buchanan is disclosed above with reference to claim 1. Regarding claim 8, Buchanan teaches iteratively decoding output of the embedding module…, (“decomposing the input inquiry… [and] iteratively constructing the inference graph over content one or more from content sources” Buchanan, ¶ [0010]); based on generated tokens related to structured explanation text from previous iterations… (“in a current iteration, a graph extender component 118 ...extends the previous inference graph 110P generated in the immediately prior iteration... based on the new relations and confidences data 117,” where the previous interference graph comprises generated tokens based on structured and unstructured content (text); Buchanan, ¶ [0068] and [0069]), to generate explanation text for deducing which of the answer choices is correct for the question (“graph extender 118 receives the new relations and confidences 117 and processes the new relations by merging them into the previous inference graph 110P to result in a new extended inference graph 110E” where “the reasoner component 150 may... output an explanation of why the answer was correct” from the inference graph.; Buchanan, ¶ [0069], [0074]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, to incorporate the teachings of Buchanan to include iteratively decoding output of the embedding module, by a multi-layer transformer module, based on generated tokens related to structured explanation text from previous iterations, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question. The iterative inference approach allows for the automated handling of complex queries with answer justification and increased confidence in that answer, as recognized by Buchanan. Buchanan, ¶ [0041] and [0042]). However, Talmor, Balluru, and Buchanan fail to expressly recite decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question.
The relevance of Dehghani is disclosed above with reference to claim 1. Regarding claim 8, Dehghani teaches decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text (where the system "can further mask the decoder self-attention distributions so that the model can only attend to positions to the left of any predicted symbol" as applied to the embodiment of the encoder process "question-answering tasks,” described with reference to FIG 2, “in which case the input sequence is words in a question sentence," where “the system can generate the input representations that are respective word embeddings of the words” and where the “decoding process,” described with reference to FIG. 3, can share the same basic structure in depth as the encoder process”; Dehghani, ¶¶ [0053], [0028]-[0029], [0044], FIGS. 2 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, and the iterative inference generation teachings of Buchanan, to incorporate the teachings of Dehghani to include decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text. The “Universal Transformer combines the desirable parallelizability of self-attentive feed-forward models with an inductive bias well suited to a range of algorithmic and natural language problems,” as recognized by Dehghani. (Dehghani, ¶ [0005]). However, Talmor, Balluru, Buchanan, and Dehghani fail to expressly recite wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question.
The relevance of Baughman is disclosed above with reference to claim 1. Regarding claim 8, Baughman teaches wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator (“an NLP-training module of a cognitive system may ask an oracle [an expert individual or a group one or more experts] a set of test questions selected from a larger catalog of questions” to create “examples of how human experts interact with natural-language information” where “the oracle identif[ies] what it believes is a correct answer and one or more rationales for selecting that answer”; Baughman, ¶¶ [0053], [0054], [0056]; [0050]); and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question (The training system receives “the test questions and the oracle's answers” as part of a “set of corpora,” where the oracle’s answers are the generated explanation text and the corpora, including the generated explanation text, are ingested into the NLP cognitive system, to “interpret and answer predictive questions.”; Baughman, ¶¶ [0057]-[0058], [0153]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, to incorporate the teachings of Baughman to include wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; and generating, using the generated explanation text, a prediction for which one of the answer choices is correct for the question. The training system described in Baughman ensures that “knowledge culled from Baughman, ¶ [0004]).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 10, the rejection of claim 8 is incorporated. Talmor further discloses wherein the embedding module and the multi-layer transformer module comprise at least a part a neural network (Talmor uses a generative pre-trained transformer which incorporates a neural network; Talmor, pg. 6, paragraph 6).

Regarding claim 11, the rejection of claim 8 is incorporated. Claim 11 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 8 is incorporated. Claim 12 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 14, Talmor discloses …a method comprising: encoding and embedding, by an embedding module, structured source text for a question- answer set, (The system and method includes the CommonsenseQA model, which was applied by “encoding each question and its candidate answers,” where “pre-trained word embeddings” were performed using “GloVe embeddings,” and where the question and answer set is the questions and answers generated for the CommonsenseQA dataset; Talmor, pg. 6, paragraph 6; pg. 7, paragraph 5); [wherein]... the structured source text... [is] a plurality of tokens (As indicated in Table 1, questions and candidate answers (structured source text) are in the form of a plurality of tokens (average question length and average answer length are measured in tokens); Talmor, pg. 4, the question-answer set comprising a question and a plurality of answer choices (Dataset generation in Talmor includes “generat[ing] multiple-choice questions” which includes a plurality of answers and a question; Talmor, pg. 3, paragraph 4); [and] iteratively decoding output of the embedding module, by a multi-layer transformer module (Talmor discloses decoding of output using the same generative pre-trained transformer cited in the instant application, with an exemplary embodiment being decoded over ten (10) iterations; Talmor, pg. 6, paragraph 6 - pg. 7, paragraph 1). However, Talmor fails to expressly recite a non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method comprising: breaking the structured source text into a plurality of tokens, iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
The relevance of Balluru is disclosed above with reference to claim 1. Regarding claim 14, Balluru teaches a non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method comprising (“The memory device stores instructions that, when executed by the one or more processors, cause the system to perform functions”; Balluru, Col. 2, lines 55-60): [encoding structured source text]… by breaking the structured source text into a plurality of tokens (where "processing text-related data... [such as] structured or unstructured data sources" can include the ingested text data being Balluru, Col. 8, lines 4-14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor to incorporate the teachings of Balluru to include a non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method comprising [encoding structured source text]… by breaking the structured source text into a plurality of tokens. The tokenization or chunking process “creates the elements (or entities) that can be used by downstream analytics” and “form[s] a basic foundation of contextual meaning,” as recognized by Balluru. (Balluru; Col. 8, lines 20-22 and lines 28-30). However, Talmor and Ballaru fail to expressly recite iteratively decoding based on generated tokens related to structured explanation text from previous iterations while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question.
The relevance of Buchanan is disclosed above with reference to claim 1. Regarding claim 14, Buchanan teaches iteratively decoding output of the embedding module…, (“decomposing the input inquiry… [and] iteratively constructing the inference graph over content one or more from content sources” Buchanan, ¶ [0010]); based on generated tokens related to structured explanation text from previous iterations… (“in a current iteration, a graph Buchanan, ¶ [0068] and [0069]), to generate explanation text for deducing which of the answer choices is correct for the question (“graph extender 118 receives the new relations and confidences 117 and processes the new relations by merging them into the previous inference graph 110P to result in a new extended inference graph 110E” where “the reasoner component 150 may... output an explanation of why the answer was correct” from the inference graph.; Buchanan, ¶ [0069], [0074]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, to incorporate the teachings of Buchanan to include iteratively decoding output of the embedding module, by a multi-layer transformer module, based on generated tokens related to structured explanation text from previous iterations, to generate explanation text for deducing which of the answer choices is correct for the question, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question. The iterative inference approach allows for the automated handling of complex queries with answer justification and increased confidence in that answer, as recognized by Buchanan. (Buchanan, ¶ [0041] and [0042]). However, Talmor, Balluru, and Buchanan fail to expressly recite decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text, wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using 
The relevance of Dehghani is disclosed above with reference to claim 1. Regarding claim 14, Dehghani teaches decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text (where the system "can further mask the decoder self-attention distributions so that the model can only attend to positions to the left of any predicted symbol" as applied to the embodiment of the encoder process "question-answering tasks,” described with reference to FIG 2, “in which case the input sequence is words in a question sentence," where “the system can generate the input representations that are respective word embeddings of the words” and where the “decoding process,” described with reference to FIG. 3, can share the same basic structure in depth as the encoder process”; Dehghani, ¶¶ [0053], [0028]-[0029], [0044], FIGS. 2 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, and the iterative inference generation teachings of Buchanan, to incorporate the teachings of Dehghani to include decoding output… based on generated tokens… while each token from the plurality of tokens only attends to context to a left of the respective token in the structured source text. The “Universal Transformer combines the desirable parallelizability of self-attentive feed-forward models with an inductive bias well suited to a range of algorithmic and natural language problems,” as recognized by Dehghani. (Dehghani, ¶ [0005]). However, Talmor, Balluru, Buchanan, and Dehghani fail to expressly recite wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, 
The relevance of Baughman is disclosed above with reference to claim 1. Regarding claim 14, Baughman teaches wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator (“an NLP-training module of a cognitive system may ask an oracle [an expert individual or a group one or more experts] a set of test questions selected from a larger catalog of questions” to create “examples of how human experts interact with natural-language information” where “the oracle identif[ies] what it believes is a correct answer and one or more rationales for selecting that answer”; Baughman, ¶¶ [0053], [0054], [0056]; [0050]); providing the generated explanation text to a classification module (The training system receives “the test questions and the oracle's answers” as part of a “set of corpora,” where the oracle’s answers are the generated explanation text; Baughman, ¶¶ [0057] and [0058]); and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question (the corpora, including the generated explanation text, are ingested into the NLP cognitive system, to “interpret and answer predictive questions.”; Baughman, ¶ [0153]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, to incorporate the teachings of Baughman to include wherein the structured explanation text from previous iterations comprises explanation text generated by a human annotator; providing the generated explanation text to a classification module; and using the generated explanation text, generating, at the classification module, a prediction for which one of the answer choices is correct for the question. The training system described in Baughman ensures that “knowledge culled from Baughman, ¶ [0004]).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 14 is incorporated. Claim 16 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 14 is incorporated. Claim 17 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 14 is incorporated. Claim 18 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 14 is incorporated. Claim 19 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.


Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talmor, Balluru, Buchanan, Dehghani, and Baughman as applied to claim 1, 8, and 14 above, and further in view of Vaswani (A. Vaswani, N. Shazeer, N. Parmar, J. Uszkoreit, L. Jones, A. N. Gomez, Ł. Kaiser, and I. Polosukhin. “Attention is all you need.” In Advances in Neural Information Processing Systems, pages 6000–6010, 2017, hereinafter Vaswani).

Regarding claim 7, the rejection of claim 1 is incorporated. Talmor, Balluru, Buchanan, Dehghani, and Baughman disclose all of the elements of the current invention as stated above. Talmor discloses a multi-layer transformer module (Talmor uses a generative pre-trained transformer; Talmor, pg. 6, ¶ 6). However, Talmor, Balluru, Buchanan, Dehghani, and Baughman fail to expressly recite wherein the classification module comprises a multi-layer transformer encoder.
Vaswani teaches a multi-layer transformer which forgoes recurrence or convolutions in connecting the encoder and decoder. (Vaswani, Abstract). Regarding claim 7, Vaswani teaches wherein the classification module comprises a multi-layer transformer encoder (Discloses a multi-layer transformer encoder and decoder, each being “composed of a stack of N = 6 identical layers” for use in “simple-language question answering and language modeling tasks”; Vaswani, pg. 3, ¶¶ 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commonsense question answer system of Talmor as modified by systems and methods for coreference resolution of Balluru, the iterative inference generation teachings of Buchanan, and the universal transformer of Dehghani, and the natural language processing system of Baughman, to incorporate the teachings to incorporate the teachings of Vaswani to include wherein the classification module comprises a multi-layer transformer encoder. The multi-transformer encoder generalizes to many tasks, such as language modeling, while providing superior quality, being more parallelizable, and requiring significantly less time to train, as recognized by Vaswani. (Vaswani, pg. 2, paragraph 1)

Regarding claim 13, the rejection of claim 8 is incorporated. Claim 13 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 14 is incorporated. Claim 20 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

06/03/2021